
	

114 HR 3032 : Securities and Exchange Commission Reporting Modernization Act
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3032
		IN THE SENATE OF THE UNITED STATES
		November 17, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Exchange Act of 1934 to repeal a certain reporting requirement of the
			 Securities and Exchange Commission.
	
	
 1.Short titleThis Act may be cited as the Securities and Exchange Commission Reporting Modernization Act. 2.Elimination of reporting requirementParagraph (6) of section 21(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(h)) is repealed.
		
	Passed the House of Representatives November 16, 2015.Karen L. Haas,Clerk
